Title: To George Washington from Thomas Parker, 24 October 1799
From: Parker, Thomas
To: Washington, George



Sir,
Camp Near Harpers ferry 24th Octr [17]99

In Concequence of the arrangements that I had previously made I arrived here on the 22nd Instant & proceeded Immediately to Cuting Timber for Huting the Troops.
on making an estimate of the Timber & Boards or plank that will be necessary for Covering the three Regiments, I find It utterly Impracticable to procure a Sufficiency, as the Rivers are Too low to Transport it by water from the upper Country & It Cannot be procured in the neighbourhood. Indeed I doubt much whether a Sufficiency of plank Can be obtained for my Regiment only by the first of December.
under these Circumstances I have thought proper to Submit to you whether It woud not be prudent to order the 9th & 10th Regiments to be provided for where they Can be Better Accomodated as I am Clearly Convinced that the Troops must Lie in their Tents the Greater part of the winter If they are Sent to this place.

I am Informed that there are Barracks Sufficient for Two or three Regts at Carlisle and that this place is Surrounded by a Rich & plentifull Country.
Mr Mackee the public Agent at Harpers ferry has Used every exertion in his power to accomodate the Troops he perfectly Coincides with me in opinion and will write to you on the Subject. with the Highest Esteem and Respect I have the honor to be Sir your Obdt Servt

Thomas Park⟨er⟩

